

Exhibit 10.27
 
REDACTED - AS FILED    
 
THE MARKED PORTIONS OF THIS CLINICAL SUPPLY AGREEMENT HAVE BEEN OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT


CARDINAL HEALTH


CLINICAL SUPPLY AGREEMENT
 
This Clinical Supply Agreement (“Agreement”) is made as of this ___day of
September, 2006 (“Effective Date”), by and between Generex Biotechnology
Corporation, a Delaware corporation, with a place of business at 33 Harbour
Square, Toronto, ON, Canada M5J 2G2 (hereinafter “Client”) and Cardinal Health
PTS, LLC, a Delaware limited liability company, with a place of business at 160
Cardinal Health Way, Morrisville, NC 27560 (hereinafter “Cardinal Health”).
 
RECITALS


A. Client is a pharmaceutical company that develops pharmaceutical products; and


B.  Cardinal Health provides a complete range of analytical, development and
clinical services to the pharmaceutical industry; and


C.  Client and Cardinal Health desire to enter into this Agreement to provide
the terms and conditions upon which Client may engage Cardinal Health to provide
services as defined in individual Project Plans (as defined below) specifying
the details of the services and the related terms and conditions.


THEREFORE, in consideration of the mutual covenants, terms and conditions set
forth below, the parties agree as follows:


ARTICLE 1
DEFINITIONS


The following terms have the following meanings in this Agreement:


1.1  “Affiliate(s)” means any corporation, firm, partnership or other entity
that controls, is controlled by or is under common control with a party. For
purposes of this definition, “control” shall mean the ownership of at least
fifty percent (50%) of the voting share capital of such entity or any other
comparable equity or ownership interest.


1.2  “API” means the active pharmaceutical ingredient used in the performance of
a Project as defined in the Project Plan.


1.3  “Applicable Laws” means all laws, ordinances, rules and regulations within
the Territory applicable to the Processing of the Product or any aspect thereof
and the obligations of Cardinal Health or Client, as the context requires under
this Agreement, including, without limitation, (A) all applicable federal, state
and local laws and regulations of each Territory; (B) the U.S. Federal Food,
Drug and Cosmetic Act, and (C) the Good Manufacturing Practices (“GMPs”), Good
Laboratory Practices (“GLPs”) or Good Clinical Practices (“GCPs”) promulgated by
the Regulatory Authorities, as amended from time to time, as applicable to the
Project. 
 

--------------------------------------------------------------------------------




1.4  “Cardinal Health Inventions” has the meaning set forth in Article 7.3.


1.5  “Change Order” means an amendment to a Project Plan agreed to by the
parties in writing in accordance with the terms set forth in Article 2.2.


1.6  “Client Inventions” has the meaning set forth in Article 7.2.


1.7  “Client-Supplied Materials” means any API or other materials provided by
Client to Cardinal Health.


1.8  “Confidential Information” has the meaning set forth in Article 6.2.


1.9  “Dispute” means any dispute, controversy or disagreement between the
parties in connection with this Agreement.


1.10  “Facility” means the Cardinal Health facility defined in the applicable
Project Plan


1.11  “Initial Term” has the meaning set forth in Article 12.1.


1.12  “Intellectual Property” means all intellectual property (whether or not
patented), including without limitation, patents, patent applications, know-how,
trade secrets, copyrights, trademarks, designs, concepts, technical information,
manuals, standard operating procedures, instructions or specifications.


1.13  “Product” means the product or material that is the subject of the
services to be provided pursuant to a Project Plan.


1.14  “Project Plan” means a separate quotation or project plan agreed to by the
parties in writing substantially in the form set out in Attachment A and
specifically incorporating by reference this Agreement. A Project Plan shall
define the scope of the services to be performed by Cardinal Health and the
responsibilities of the parties with respect to such services.


1.15  “Regulatory Authority” means any governmental regulatory authority within
a Territory involved in regulating any aspect of the development, manufacture,
market approval, sale, distribution, packaging or use of the Product.


1.16  “Services” means all work performed by Cardinal Health for Client pursuant
to a Project Plan.
 
1.17  “Specifications” means all written specifications agreed to by the parties
in the Project Plan, and applicable master batch records, protocols, or standard
operating procedures.
 
-2-

--------------------------------------------------------------------------------




1.18  “Territory” means the United States of America, Canada, the European Union
and any other country which the Parties agree in writing to add to this
definition of Territory in an amendment to this Agreement.


ARTICLE 2
SCOPE


2.1 Definition of Scope. Cardinal Health will perform the services in accordance
with the specific terms set forth in a Project Plan. Each Project Plan shall
clearly define the Project, the Product, and the responsibilities of the parties
with respect to such Project. Each Project Plan will include, as appropriate,
the scope of work, pricing and payment schedule. Each Project Plan shall be
subject to all of the terms and conditions of this Agreement, in addition to the
specific details set forth in the Project Plan. To the extent any terms or
conditions of a Project Plan conflict with the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall control, except to
the extent that the applicable Project Plan expressly and specifically states an
intent to supersede this Agreement on a specific matter. Unless specifically
agreed to by the parties, this Agreement shall not apply to softgel, Zydis,
inhalation or other proprietary drug delivery proprietary technologies owned or
licensed by Cardinal Health. This Agreement shall supersede the terms of any
purchase order, acknowledgement or delivery document.


2.2 Amendments to Scope/Change Orders. Any material change in the details of a
Project Plan or the assumptions upon which the Project Plan is based (including,
but not limited to, changes in an agreed starting date for a Project or
suspension of the Project by Client) may require changes in the pricing and/or
time lines, and shall require a written amendment to the Project Plan (a “Change
Order”). Each Change Order shall detail the requested changes to the applicable
task, responsibility, duty, pricing, time line or other matter. The Change Order
will become effective upon the execution of the Change Order by both parties,
and Cardinal Health will be given a reasonable period of time within which to
implement the changes. Both parties agree to act in good faith and promptly when
considering a Change Order requested by the other party. Without limiting the
foregoing, Client agrees that it will not unreasonably withhold approval of a
Change Order if the proposed changes in pricing or time lines result from, among
other appropriate reasons, forces outside the reasonable control of Cardinal
Health or changes in the assumptions upon which the initial pricing or time
lines were based. Cardinal Health reserves the right to postpone effecting
material changes in the Project’s scope until such time as the parties agree to
and execute the corresponding Change Order. Notwithstanding the foregoing, the
original Project Plan shall remain in full force and effect and actively
performed by Cardinal Health until implementation of any Change Order.


ARTICLE 3
PRICING AND PAYMENT TERMS


3.1 Price and Price Changes.  
 
A.  Price. Client shall pay for the services as provided in this Agreement and
all Project Plans.
 
-3-

--------------------------------------------------------------------------------


 
B.  Price Changes. Cardinal Health may revise the prices provided in a Project
Plan if (1) the parties agree to materially revise a technical test protocol,
(2) any information relating to a Project which is provided by Client is
materially inaccurate or materially incomplete, (3) Client materially revises
Cardinal Health’s responsibilities, the Specifications, applicable test methods,
final review of test methods, procedures, assumptions, development processes,
test methods or analytical requirements, (4) Client requests a materially
different report format, (5) Client requests material revisions to laboratory
reports, (6) Client requests copies of laboratory records (excluding a single
copy of batch records which will be provided for each batch manufactured
hereunder), or (7) unforeseen circumstances materially affect the work required
to complete the Project.


C. Retesting. All retesting performed that is not directly due to a Cardinal
Health error will be billed to the Client. All required investigational studies
or additional Client requests not outlined in the Project Plan will be invoiced
for the cost of performance at the current standard hourly rate, plus any
associated fees. If, as the outcome of an investigation, causality is not
determined for retesting, Cardinal Health and Client will share equally the
additional expenditures required to determine causality


D. Out Of Specification Investigations and Reporting. Cardinal Health reserves
the right to expend up to 16 hours per occurrence to complete all required
investigational work (such as OOS investigations, trouble shooting
chromatographic methods, etc.) without prior approval from the Client. If the
additional work requires going beyond 16 hours, the Client will be contacted
prior to continuation. The additional work will be performed based on written
agreement from the Client and will be documented on a Cardinal Health Quotation
Amendment Request (QAR).


E. Cancellations and Postponements by Client. 


If Client cancels or materially postpone a scheduled batch manufacture as
outlined in the Project Plan with less than thirty (30) days notice, Client
shall pay an accommodation fee as follows:


Notification prior to Date of Compounding
 
Fee (% of Total Batch Cost)
20 - 29 days
 
[REDACTED]
10 - 19 days
 
[REDACTED]
4 - 9 days
 
[REDACTED]
0 - 3 days
 
[REDACTED]



If Client cancels any portion of a Project outlined in the Project Plan which is
not batch manufacture or packaging, Client shall pay all costs for materials
purchased and all services rendered by Cardinal Health prior to termination,
plus: (1) [REDACTED] of the total quoted value of the services set forth in the
Project Plan, if the project is cancelled after signing the Project Plan, but
prior to commencement of the Project work, (2) [REDACTED] of the Project Plan
value if cancelled after the Project work has commenced, and (3) the [REDACTED]
Project Plan value if cancelled after more than fifty percent of the Project
work has been completed. If Client signs a Project Plan and the Project is
delayed by more than ninety (90) days at Client’s request, Cardinal Health, at
its option, may consider the Project cancelled and will charge Client the
applicable charges.
 
-4-

--------------------------------------------------------------------------------




F. Postponements by Cardinal Health. 


If Cardinal Health materially postpones a scheduled batch manufacture as
outlined in the Project Plan due to an inability to provide the facilities
necessary for manufacture for reasons other than Force Majeure for a period of
greater than five business days from scheduled date, then Cardinal Health shall
reduce the batch manufacture cost by a percentage as follows:


Period of postponement
 
Reduction in Batch Cost
6 - 10 days
 
[REDACTED]
11 - 20 days
 
[REDACTED]
21 - 30 days
 
[REDACTED]
Over 30 days
 
[REDACTED]



Notwithstanding the foregoing, both parties will attempt to accommodate batch
manufacture material postponements of less than five business days.


3.2  Invoicing. Cardinal Health shall invoice Client as follows:


A. For lot manufacture and/or packaging, upon the earliest to occur of the
following: (1) release of a Product lot by Cardinal Health’s Quality Department,
whether or not Client has approved such release; (2) shipment of the Product by
Cardinal Health; or (3) if a third party is to perform finished product testing,
then 35 days following shipment of Product samples to a third party testing
agency, but only if such testing agency has not yet delivered its test results
for such Product and Cardinal Health has performed all of its responsibilities
except for those responsibilities which incorporate test results from the third
party testing agency,
 
B. For any project that can be completed within 30 days (other than lot
manufacture), Cardinal Health shall invoice Client upon completion of the
project; or
 
C. For any project that cannot be completed within 30 days (other than lot
manufacture), Cardinal Health shall invoice Client on a monthly basis.


3.3 Payment Terms. In the event payment is not received by Cardinal Health on or
before the [REDACTED] day after the date of the invoice, then Cardinal Health
may, in addition to any other remedies available at equity or in law, at its
option elect to do any one or more of the following remedies: (i) charge a late
payment fee on such unpaid amount equal to one percent (1%) per month until paid
in full; (ii) suspend any further deliveries hereunder until such invoice is
paid in full; or (iii) terminate the Agreement pursuant to Section 12.3.


3.4 Advance Payment. If at any time, in Cardinal Health’s sole discretion
exercised in a reasonable and objective manner, Client’s credit is materially
impaired, Cardinal Health shall have the right to require payment in advance
before making any further shipment of the Product. If Client shall fail, within
a reasonable time, to make such payment in advance, or if Client shall fail to
make payment when due, Cardinal Health shall have the right, at its option, to
suspend any further deliveries hereunder until such default is corrected,
without thereby releasing Client from its obligations under this Agreement.
 
-5-

--------------------------------------------------------------------------------




3.5 Taxes. All taxes, duties and other amounts assessed (excluding tax based on
net income and franchise taxes) on the services, components, API or the Product
prior to or upon sale to Client and on any Client owned tooling and equipment
are the responsibility of Client, and Client shall reimburse Cardinal Health for
any such taxes, duties or other expenses paid by Cardinal Health.


3.6 Shipments. All product, raw materials, components and Batch Documentation
shipped by Cardinal Health are shipped EXW, Facility.
 
ARTICLE 4
CLINICAL MANUFACTURING AND PACKAGING


4.1 Applicability of Terms. The terms set forth in this Article shall apply only
in the event that Cardinal Health is providing pre-commercial manufacturing
and/or packaging services pursuant to this Agreement.


4.2 Non-Conforming Product. Subject to Section 4.4, Client shall notify Cardinal
Health within thirty (30) days following delivery of Product to Client if Client
has determined that such Product does not conform to Specifications and shall
provide Cardinal Health a sample of such non-conforming Product. If the batch is
non-conforming, Client shall not be responsible to pay for such batch, and
Cardinal Health shall, at Client’s option, either (A) reperform the Services at
Client’s expense, or (B) credit any payments made by Client for such batch. THE
OBLIGATIONS OF CARDINAL HEALTH UNDER THE PRECEDING SENTENCE SHALL BE CLIENT’S
SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT FOR PRODUCT THAT HAS NOT BEEN
RELEASED. If Cardinal Health does not agree with Client’s determination that
such Product fails to meet the Specifications, then after reasonable efforts to
resolve the disagreement, either party may submit a sample of such Product to a
mutually agreed upon independent and appropriately qualified third party
laboratory to determine whether the Product meets the Specifications. The
independent party’s results shall be final and binding. Unless otherwise agreed
to by the parties in writing, the costs associated with such testing and review
shall be borne by the non-prevailing party.


4.3 Supply of Client-Supplied Material for Defective Product. In the event
Cardinal Health re-performs the Services pursuant to Article 4.2, above, Client
shall supply, at Client’s sole cost, sufficient quantities of the
Client-Supplied Materials for Cardinal Health to complete such replacement.
 
4.4 Development/Initial Batches. Each batch of Product manufactured under this
Agreement will be considered to be a “Development Batch” until Cardinal Health
has manufactured three consecutive batches of Product that meet the applicable
Specifications. The term “Development Batch” shall include without limitation
any batch manufactured following (i) a change in Specifications, or (ii) a
scale-up in the manufacturing process to produce greater quantities of Product,
until Cardinal Health has manufactured three consecutive batches of Product
meeting the new Specifications. Client shall be responsible for the cost of each
Development Batch that fails to meet the Specifications unless Cardinal Health
was negligent in the manufacture of the out of Specification batch.. Cardinal
Health and Client shall cooperate in good faith to resolve any problems causing
the out-of-Specification batch.
 
-6-

--------------------------------------------------------------------------------




4.5 Unlabeled Product. If Cardinal Health is to provide Client with Product that
is not labeled, Client represents and warrants that it will comply with all
applicable regulations, including without limitation 21 CFR § 201.150.


4.6 Failure to Take Delivery. If Client fails to take delivery on any scheduled
delivery date, Client shall be invoiced for the stored Product and invoiced on a
monthly basis thereafter for reasonable administration and storage costs. Any
such Product shall be stored by Cardinal Health in accordance with the
Specifications. For each such batch of undelivered Product, Client agrees that:
(A) Client has made a fixed commitment to purchase such Product, (B) title and
risk of ownership for such Product passes to Client, (C) such Product shall be
on a bill and hold basis for legitimate business purposes, (D) if no delivery
date is determined at the time of billing, Cardinal Health shall have the right
to ship the Product to Client within four (4) months after billing, and (E)
Client will be responsible for any decrease in market value of such Product that
relates to factors and circumstances outside of Cardinal Health’s control.
Within five (5) days following a written request from Cardinal Health, Client
shall provide Cardinal Health with a letter confirming items (A) through (E) of
this Article for each Batch of undelivered Product.


ARTICLE 5
REGULATORY


5.1 Audit. Prior to the commencement of the Services, and subject to Cardinal
Health’s obligations of confidentiality to third parties, Client shall be
permitted to conduct an audit of those portions of the Facility where Services
will be conducted. Once annually during the Term of this Agreement, and subject
to Cardinal Health’s obligations of confidentiality to third parties, Cardinal
Health will permit Client to conduct an audit of those portions of the Facility
where Services are being conducted upon reasonable advance notice during regular
business hours. Upon agreement of the parties, Client may conduct additional
audits, provided that Client shall reimburse Cardinal Health for reasonable time
and reasonable expenses incurred by Cardinal Health in connection with such
audit. Any and all cited observations from any Client audit shall be addressed
by Cardinal Health in a timely manner.


5.2 Observation. Client may have up to two (2) representatives at the Facilities
to observe the Services provided that Client provides Cardinal Health at least
ten (10) days’ advance written notice of the attendance of such Client
representatives. Such representatives shall comply with Cardinal Health’s
reasonable rules and regulations. Client shall indemnify and hold harmless
Cardinal Health for any action or activity of such representatives while on
Cardinal Health’s premises.


5.3 Regulatory Inspections. Each party shall: (1) notify the other party
promptly of any inspection or inquiry by any Regulatory Authority concerning any
Project or Product of Client; and (2) forward to the other party copies of any
correspondence from any Regulatory Authority relating to such a Project or
Product, including, but not limited to, Form FD-483 notices, FDA refusal to
file, rejection or warning letters. Where reasonably practicable, each party
will be given the opportunity to have a representative present during an
inspection by a Regulatory Authority. Each party acknowledges that it may not
direct the manner in which the other party fulfills its obligations to permit
inspection by a Regulatory Authority.
 
-7-

--------------------------------------------------------------------------------


 
5.4 Record Retention. Unless the parties otherwise agree in writing, Cardinal
Health will retain batch, laboratory and other technical records for the minimum
period required by applicable laws, rules, regulations and guidelines. Should
any such records be scheduled for destruction, Cardinal Health shall provide 30
days’ advance written notice to Client, where disposition change may be
permitted; Client may request in writing the following: “Return Records to
Client”.


5.5 Quality Agreement. Any quality agreement executed by the parties related to
the Services shall in no way determine liability or financial responsibility of
the parties for the responsibilities set forth therein. In the event of a
conflict between the terms of this Agreement and the quality agreement, this
Agreement shall control.


5.6 Regulatory Compliance. Client shall be solely responsible for all permits
and licenses required by any Regulatory Authority with respect to the Product
and the Services under this Agreement, including any product licenses,
applications and amendments in connection therewith. Cardinal Health will be
responsible to maintain all permits and licenses required by any Regulatory
Authority with respect to the Facility. During the Term, Cardinal Health will
assist Client with all regulatory matters relating to Services under this
Agreement, at Client’s request and at Client’s expense. Each party intends and
commits to cooperate to satisfy all Applicable Laws relating to Services under
this Agreement.


ARTICLE 6
CONFIDENTIALITY AND NON-USE


6.1 Mutual Obligation. Cardinal Health and Client agree that they will neither
use the other party’s Confidential Information except in the performance of this
Agreement nor disclose the other party’s Confidential Information (defined
below) to any third party without the prior written consent of the other party
except as required by law, regulation or court or administrative order;
provided, however, that prior to making any such legally required disclosure,
the party making such disclosure shall give the other party as much prior notice
of the requirement for and contents of such disclosure as is practicable under
the circumstances. Notwithstanding the foregoing, each party may disclose the
other party’s Confidential Information to any of its Affiliates that (A) need to
know such Confidential Information for the purpose of performing under this
Agreement, (B) are advised of the contents of this Article, and (C) agree to be
bound by the terms of this Article.


6.2 Definition. As used in this Agreement, the term “Confidential Information”
includes all such information furnished by Cardinal Health or Client, or any of
their respective representatives or Affiliates, to the other or its
representatives or Affiliates, whether furnished before, on or after the date of
this Agreement and furnished in any form, including but not limited to written,
verbal, visual, electronic or in any other media or manner. Confidential
Information includes all proprietary technologies, know-how, trade secrets,
discoveries, inventions and any other Intellectual Property (whether or not
patented), analyses, compilations, business or technical information and other
materials prepared by either party, or any of their respective representatives,
containing or based in whole or in part on any such information furnished by the
other party or its representatives. Confidential Information also includes the
existence of this Agreement and its terms.
 
-8-

--------------------------------------------------------------------------------




6.3 Exclusions. Notwithstanding Section 6.2, Confidential Information does not
include information that (A) is or becomes generally available to the public or
within the industry to which such information relates other than as a result of
a breach of this Agreement, or (B) is already known by the receiving party at
the time of disclosure as evidenced by the receiving party’s written records, or
(C) becomes available to the receiving party on a non-confidential basis from a
source that is entitled to disclose it on a non-confidential basis, or (D) was
or is independently developed by or for the receiving party without reference to
the Confidential Information, as evidenced by the receiving party’s written
records.
 
6.4 No Implied License. The receiving party will obtain no right of any kind or
license under any patent application or patent by reason of this Agreement. All
Confidential Information will remain the sole property of the party disclosing
such information or data.


6.5 Return of Confidential Information. Upon termination of this Agreement, the
receiving party shall, upon request, promptly return within thirty (30) days all
such information, including any copies thereof, and cease its use or, at the
request of the disclosing party, shall promptly destroy the same and certify
such destruction to the disclosing party; except for a single copy thereof,
which may be retained for the sole purpose of determining the scope of the
obligations incurred under this Agreement.


6.6 Survival. The obligations of this Article 6 will terminate five (5) years
from the expiration or termination of this Agreement.


ARTICLE 7
INTELLECTUAL PROPERTY


7.1 Ownership of Existing Technologies. All rights to and interests in Client’s
Intellectual Property and Client’s Confidential Information shall remain vested
solely in Client and no right or interest therein is transferred or granted to
Cardinal Health under this Agreement except for use in performing Services
hereunder or as expressly set forth herein. All rights to and interests in
Cardinal Health’s Intellectual Property and Cardinal Health’s Confidential
Information shall remain vested solely in Cardinal Health and no right or
interest therein is transferred or granted to Client under this Agreement except
for use in performing services hereunder or as expressly set forth herein.


7.2 Client Inventions. Subject to the limitations of Sections 7.1 and 7.3,
Client shall own all data, work product, results, reports, inventions,
developments, technologies and information, whether or not patentable, that are
generated by Cardinal Health in connection with the performance of any Project
and arise from, are based upon, or relate to Cardinal Health’s use of Client’s
Confidential Information (“Client Inventions”); provided however, that Client
Inventions shall not include any Process Invention. As used herein, “Process
Invention” means any discovery, development, technology or information,
including, without limitation, any manufacturing, packaging or analytical
process or methodology, developed by Cardinal Health, whether or not patentable,
that does not relate exclusively to the use of Client’s patent-protected Product
and/or patent-protected API. Client will be responsible for obtaining patent
protection on inventions relating to the Client Inventions at its own cost.
Cardinal Health agrees to execute all documents necessary to perfect title in
any Client Inventions in Client.
 
-9-

--------------------------------------------------------------------------------




7.3 Cardinal Health Inventions. Subject to the limitations of Sections 7.1 and
7.2, Cardinal Health shall own Process Inventions and all inventions,
developments, technologies and information, whether or not patentable that arise
from, are based upon, or relate to the Process Inventions or Cardinal Health’s
Confidential Information or Intellectual Property, provided that no such
invention or development shall exclusively relate to any Client’s Confidential
Information (“Cardinal Health Inventions”). Cardinal Health will be responsible
for obtaining patent protection on Cardinal Health Inventions at its own cost.
Client agrees to execute all documents necessary to perfect title in any
Cardinal Health Inventions in Cardinal Health. Cardinal Health hereby grants to
Client a non-exclusive, royalty free license to use the Process Inventions
solely in connection with the Product that is the subject of the Project in
which such Process Invention was developed solely during the Term.


ARTICLE 8
REPRESENTATIONS AND WARRANTIES


8.1 Cardinal Health. Cardinal Health represents and warrants to Client that,
unless otherwise agreed to by the parties in the Project Plan, Cardinal Health
will perform each Project Plan in accordance with (A) the Specifications, (B)
the quality agreement, as indicated in the “Responsibility Delegation
checklist”, and (C) all Applicable Laws.


8.2 Client. Client represents and warrants to Cardinal Health that:
 
A. The Client-Supplied Materials will comply with all applicable Specifications
and will have been produced in compliance with the Applicable Laws and the
applicable Project Plan;


B. It has all necessary authority and all right, title and interest in and to
any Intellectual Property related to each Product or that is otherwise provided
by Client under this Agreement;


C. It has provided all safe handling instructions, health and environmental
information and material safety data sheets applicable to the Product or to and
any Client-Supplied Materials, except as disclosed to Cardinal Health in writing
by Client in sufficient time for review and training by Cardinal Health prior to
delivery;


D. All Product delivered to Client by Cardinal Health will be held, used and/or
disposed of by Client in accordance with all Applicable Laws;


E. Client will comply with all Applicable Laws applicable to Client’s
performance under this Agreement and its use of any materials or Products
provided by Cardinal Health under this Agreement or any Project Plan; and
 
-10-

--------------------------------------------------------------------------------




F. Unless otherwise agreed by the parties in writing or in the Project Plan,
Client has (1) provided complete and accurate scientific data regarding each
Project and Client’s requirements for each Project, including without limitation
test methods and development, formulation, fill and finish of the Product if
applicable, (2) provided Cardinal Health with complete and accurate information
necessary to develop the scope of work, and estimated or fixed costs for the
Projects, (3) reviewed and approved all Specifications, (4) if applicable,
reviewed and approved all in-process and finished Product test results to ensure
conformity of such results with the Specifications, regardless of which party is
responsible for finished Product release, and (5) if applicable, prepared all
submissions to Regulatory Authorities.


8.3 Mutual. Each party hereby represents and warrants to the other party that:


A. Existence and Power. Such party (1) is duly organized, validly existing and
in good standing under the laws of the state in which it is organized, (2) has
the power and authority and the legal right to own and operate its property and
assets, and to carry on its business as it is now being conducted, and (3) is in
compliance with all requirements of Applicable Laws, except to the extent that
any noncompliance would not materially adversely affect such party's ability to
perform its obligations under this Agreement;


B. Authorization and Enforcement of Obligations. Such party (1) has the power
and authority and the legal right to enter into this Agreement and to perform
its obligations hereunder and (2) has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder.


C. Execution and Delivery. This Agreement has been duly executed and delivered
on behalf of such party, and constitutes a legal, valid, binding obligation,
enforceable against such party in accordance with its terms;


D. No Consents. All necessary consents, approvals and authorizations of all
Regulatory Authorities and other persons required to be obtained by such party
in connection with the Agreement have been obtained; and


E. No Conflict. The execution and delivery of this Agreement and the performance
of such party's obligations hereunder (1) do not conflict with or violate any
requirement of Applicable Laws; and (2) do not materially conflict with, or
constitute a material default or require any consent under, any contractual
obligation of such party.


8.4 Limitations. THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE 8
ARE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY EACH PARTY TO
THE OTHER AND NEITHER PARTY MAKES ANY OTHER REPRESENTATIONS, WARRANTIES OR
GUARANTEES OF ANY KIND WHATSOEVER, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE.
 
-11-

--------------------------------------------------------------------------------




 
ARTICLE 9
INDEMNIFICATION


9.1 Indemnification by Cardinal Health. Cardinal Health shall indemnify and hold
harmless Client, its Affiliates, and their respective directors, officers,
employees and agents (“Client Indemnitees”) from and against any and all suits,
claims, losses, demands, liabilities, damages, costs and expenses (including
reasonable attorneys’ fees) in connection with any suit, demand or action by any
third party (“Losses”) arising out of or resulting from (A) any breach of its
representations, warranties or obligations set forth in this Agreement or (B)
any negligence or willful misconduct by Cardinal Health, except to the extent
that any of the foregoing arises out of or results from any Client Indemnitee’s
negligence, willful misconduct or breach of this Agreement.
 
9.2 Indemnification by Client. Client shall indemnify and hold harmless Cardinal
Health, its Affiliates, and their respective directors, officers, employees and
agents (“Cardinal Health Indemnitees”) from and against all Losses arising out
of or resulting from (A) any breach of its representations, warranties or
obligations set forth in this Agreement; (B) any manufacture, sale, promotion,
distribution, use of or exposure to the Product or any Client-Supplied
Materials, including, without limitation, product liability or strict liability;
(C) Client’s exercise of control over the Project to the extent that Client's
instructions or directions violate Applicable Law; (D) the conduct of any
clinical trials relating to any material or Product which is the subject of this
Agreement or any Project Plan; (E) any actual or alleged infringement or
violation of any patent, trade secret, copyright, trademark or other proprietary
rights provided by Client; or (F) any negligence or willful misconduct by
Client, except to the extent that any of the foregoing arises out of or results
from any Cardinal Health Indemnitee’s negligence, willful misconduct or breach
of this Agreement.


9.3  Indemnification Procedures. All indemnification obligations in this
Agreement are conditioned upon the party seeking indemnification: (A) promptly
notifying the indemnifying party of any claim or liability of which the party
seeking indemnification becomes aware (including a copy of any related
complaint, summons, notice or other instrument); provided, however, that failure
to provide such notice within a reasonable period of time shall not relieve the
indemnifying party of any of its obligations hereunder except to the extent the
indemnifying party is prejudiced by such failure; (B) cooperating with the
indemnifying party in the defense of any such claim or liability (at the
indemnifying party's expense); and (C) not compromising or settling any claim or
liability without prior written consent of the indemnifying party.
 
-12-

--------------------------------------------------------------------------------


 
ARTICLE 10
LIMITATIONS OF LIABILITY


10.1 CARDINAL HEALTH’S LIABILITY UNDER THIS AGREEMENT FOR ANY AND ALL CLAIMS FOR
LOST, DAMAGED OR DESTROYED API OR CLIENT-SUPPLIED MATERIALS WHETHER OR NOT SUCH
API OR CLIENT-SUPPLIED MATERIALS ARE INCORPORATED INTO FINISHED PRODUCT SHALL
NOT EXCEED [REDACTED] PER PROJECT PLAN EXCEPT FOR LOSSES RESULTING FROM BATCH
MANUFACTURE, IN WHICH CASE CARDINAL HEALTH’S LIABILITY SHALL NOT EXCEED
[REDACTED] PER BATCH


10.2  CARDINAL HEALTH’S TOTAL LIABILITY, WHETHER IN CONTRACT OR TORT, INCLUDING
WITHOUT LIMITATION ANY OF CARDINAL HEALTH’S INDEMNITY OR OTHER FINANCIAL
OBLIGATIONS UNDER ARTICLE 9, SHALL IN NO EVENT EXCEED, THE TOTAL FEES PAID BY
CLIENT TO CARDINAL HEALTH UNDER THE APPLICABLE PROJECT PLAN GIVING RISE TO THE
CLAIM.


NOTWITHSTANDING THE FOREGOING, THE TOTAL LIABILITY AMOUNT CALCULATED IN SHALL BE
REDUCED BY ANY COSTS OR EXPENSES INCURRED BY CARDINAL HEALTH TO PROCURE
COMPARATOR PRODUCT.


10.3 NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF PERFORMANCE UNDER THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, LOSS OF REVENUES, PROFITS OR DATA,
WHETHER IN CONTRACT OR TORT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.


ARTICLE 11
INSURANCE


11.1. Cardinal Health. Cardinal Health shall, at its own cost and expense,
obtain and maintain in full force and effect the following insurance during the
term of this Agreement:



(A)  
Commercial General Liability insurance with a per-occurrence limit of not less
than $1,000,000;

   

(B)  
Products and Completed Operations Liability Insurance with a per-occurrence
limit of not less than $5,000,000;

   

(C)  
Workers’ Compensation and Employer’s Liability Insurance with statutory limits
for Workers’ Compensation and Employer’s Liability insurance limits of not less
than $1,000,000 per accident; and

   

(D)  
Professional Services Errors & Omissions Liability Insurance with per claim and
aggregate limits of not less than $1,000,000.

 
The parties hereby acknowledge and agree that Cardinal Health may self-insure
all or any portion of the above-required insurance. In the event that any of the
required policies of insurance are written on a claims made basis, then such
policies shall be maintained during the entire term of this Agreement and for a
period of not less than three (3) years following the termination or expiration
of this Agreement. Cardinal Health shall obtain a waiver from any insurance
carrier with whom Cardinal Health carries Workers’ Compensation insurance
releasing its subrogation rights against Client. Cardinal Health shall furnish
certificates of insurance evidencing the required insurance policies to Client
as soon as practicable after the effective date of the Agreement and within
thirty (30) days after renewal of such policies. Each insurance policy that is
required under this Agreement shall be obtained from an insurance carrier with
an A.M. Best rating of at least A- VII.
 
-13-

--------------------------------------------------------------------------------




11.2. Client Insurance. Client shall, at its own cost and expense, obtain and
maintain in full force and effect the following insurance during the term of
this Agreement:



(A)  
Commercial General Liability Insurance with a per occurrence limit of not less
than $1,000,000;

   

(B)  
Products and Completed Operations Liability Insurance with a per occurrence
limit of not less than $10,000,000;

   

(C)  
Workers’ Compensation and Employer’s Liability Insurance with statutory limits
for Workers’ Compensation and Employer’s Liability insurance limits of not less
than $1,000,000 per accident; and

   

(D)  
All Risk Property Insurance, including transit coverage, in an amount equal to
full replacement value covering Client’s property while it is at Cardinal
Health’s facilities or in transit to, from or between Cardinal Health’s
facilities. 



The parties hereby acknowledge and agree that Client may self-insure all or any
portion of the above-required insurance. Client shall maintain levels of
insurance or self insurance sufficient to meet its obligations under this
Agreement. In the event that any of the required policies of insurance are
written on a claims made basis, then such policies shall be maintained during
the entire term of this Agreement and for a period of not less than three (3)
years following the termination or expiration of this Agreement. Client shall
obtain a waiver from any insurance carrier with whom Client carries Property
Insurance releasing its subrogation rights against Cardinal Health. Client shall
not seek reimbursement for any property claim or portion thereof that is not
fully recovered from Client’s Property Insurance policy. Client shall obtain a
waiver from any insurance carrier with whom Client carries Workers’ Compensation
insurance releasing its subrogation rights against Cardinal Health. Cardinal
Health, Inc. and its subsidiaries and affiliates shall be named as additional
insureds under the Products and Completed Operations Liability insurance
policies with respect to the products and completed operations outlined in this
Agreement. Client shall furnish certificates of insurance evidencing the
required insurance policies and additional insured status to Cardinal Health as
soon as practicable after the effective date of the Agreement and within thirty
(30) days after renewal of such policies. Each insurance policy that is required
under this Agreement shall be obtained from an insurance carrier with an A.M.
Best rating of at least A- VII.
 
-14-

--------------------------------------------------------------------------------


 
ARTICLE 12
TERM AND TERMINATION


12.1 Term. The term of this Agreement shall commence as of the date set forth
above and shall continue until either party terminates this Agreement as set
forth in Section 12.2 or 12.3 (“Term”).


12.2 Termination. Client may terminate this Agreement or any Project Plan
without cause at any time during the Term of the Agreement on [REDACTED] days’
prior written notice to the other party


12.3 Immediate Termination. Either party shall have the right to immediately
terminate this Agreement if (A) the other party files a petition in bankruptcy,
or enters into an agreement with its creditors, or applies for or consents to
the appointment of a receiver or trustee, or makes an assignment for the benefit
of creditors, or suffers or permits the entry of any order adjudicating it to be
bankrupt or insolvent and such order is not discharged within thirty (30) days;
or (B) if the other party materially breaches any of the provisions of this
Agreement, and such breach is not cured or corrective actions started within
thirty (30) days after the giving of written notice; provided, however, that in
the case of a failure of Client to make payments in accordance with the terms of
this Agreement, Cardinal Health may terminate this Agreement if such payment
breach is not cured within thirty (30) days of receipt notice from Cardinal
Health.


12.4 Effect of Termination. Expiration or termination of this Agreement shall be
without prejudice to any rights or obligations that accrued to the benefit of
either party prior to such expiration or termination. In the event that this
Agreement or any Project Plan is terminated, otherwise than by Client pursuant
to Section 12.3, Client shall pay Cardinal Health for all Services performed in
accordance with the applicable Project Plan up to the date of termination plus
any applicable cancellation fees, and will reimburse Cardinal Health for all
costs and expenses incurred, and all non-cancelable commitments made, in the
performance of Services pursuant to an approved Project Plan. In the event that
this Agreement or any Project Plan is terminated, all non-fabricated materials
and semi-finished and finished Products shall be returned to Client at Client’s
expense, except in the event that termination is due to breach by Cardinal
Health, in which case materials and Products shall be returned to Client at
Cardinal Health’s expense.


ARTICLE 13
NOTICE


All notices and other communications hereunder shall be in writing and shall be
deemed given: (A) when delivered personally; (B) when delivered by facsimile
transmission (receipt verified); (C) when received or refused, if mailed by
registered or certified mail (return receipt requested), postage prepaid; or (D)
when delivered if sent by express courier service, to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice; provided, that notices of a change of address shall be effective
only upon receipt thereof):


To Client:     Generex Biotechnology Corporation
                   Attn: Rose Perri, Chief Operating Officer
                                   33 Harbour Square, Suite 202
                   Toronto, Ontario, Canada M5J 2G2


To Cardinal Health:                         Cardinal Health PTS, LLC
                   Attn: Manager, Contract Management
                   160 Cardinal Health Way
                   Morrisville, NC 27560
 
-15-

--------------------------------------------------------------------------------


 
With a copy to:               Cardinal Health, Inc.
                   7000 Cardinal Place
                   Dublin, Ohio 43017
                   Attn: Associate General Counsel, 
                   Pharmaceutical Technologies and Services
                   Facsimile: (614) 757-5051
 
ARTICLE 14
MISCELLANEOUS


14.1 Entire Agreement; Amendments. This Agreement, the attachments, Project
Plans and any amendments thereto constitute the entire understanding between the
parties and supersede any contracts, agreements or understanding (oral or
written) of the parties with respect to the subject matter hereof. No term of
this Agreement may be amended except upon written agreement of both parties,
unless otherwise provided in this Agreement.


14.2 Captions. The captions in this Agreement are for convenience only and are
not to be interpreted or construed as a substantive part of this Agreement


14.3 Further Assurances. The parties agree to execute, acknowledge and deliver
such further instruments and to take all such other incidental acts as may be
reasonably necessary or appropriate to carry out the purpose and intent of this
Agreement.


14.4 No Waiver. Failure by either party to insist upon strict compliance with
any term of this Agreement in any one or more instances will not be deemed to be
a waiver of its rights to insist upon such strict compliance with respect to any
subsequent failure.


14.5 Severability. If any term of this Agreement is declared invalid or
unenforceable by a court or other body of competent jurisdiction, the remaining
terms of this Agreement will continue in full force and effect.
 
14.6 Independent Contractors. The relationship of the parties is that of
independent contractors, and neither party will incur any debts or make any
commitments for the other party except to the extent expressly provided in this
Agreement. Nothing in this Agreement is intended to create or will be construed
as creating between the parties the relationship of joint ventures, co-partners,
employer/employee or principal and agent.
 
-16-

--------------------------------------------------------------------------------




14.7 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties, their successors and permitted assigns. Neither
party may assign this Agreement, in whole or in part, without the prior written
consent of the other party, except that either party may, without the other
party's consent, assign this Agreement to an Affiliate or to a successor to
substantially all of the business or assets of the assigning company.


14.8 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Ohio, excluding its conflicts of law provisions. The United
Nations Convention on Contracts for the International Sale of Goods shall not
apply to this Agreement.


14.9 Alternative Dispute Resolution. If any Dispute arises between the parties,
such Dispute shall be presented to the respective presidents or senior
executives of Cardinal Health and Client for their consideration and resolution.
If such parties cannot reach a resolution of the Dispute, then such Dispute
shall be resolved by binding alternative dispute resolution in accordance with
the then existing commercial arbitration rules of CPR, The International
Institute for Conflict Prevention & Resolution, 575 Lexington Avenue, 21st
Floor, New York, NY 10022. Arbitration shall be conducted in New York, NY. 


14.10 Prevailing Party. In any dispute resolution proceeding between the parties
in connection with this Agreement, the prevailing party will be entitled to its
reasonable attorney's fees and costs in such proceeding.


14.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument. Any photocopy, facsimile or electronic
reproduction of the executed Agreement shall constitute an original.


14.12 Publicity. Neither party will make any press release or other public
disclosure regarding this Agreement or the transactions contemplated hereby
without the other party's express prior written consent, except as required
under Applicable Laws or by any governmental agency, in which case the party
required to make the press release or public disclosure shall use commercially
reasonable efforts to obtain the approval of the other party as to the form,
nature and extent of the press release or public disclosure prior to issuing the
press release or making the public disclosure. Cardinal Health hereby
acknowledges and agrees that Client will be obligated to issue a press release
and file a Form 8-K Current Report in respect of this Agreement in accordance
with Applicable Laws, and such press release and public disclosure shall accord
with the provisions of this Section.


14.13 Setoff. Without limiting Cardinal Health’s rights under law or in equity,
Cardinal Health and its Affiliates, parent or related entities, collectively or
individually, may exercise a right of set-off against any and all amounts due to
Cardinal Health from Client. For purposes of this Article, Cardinal Health, its
Affiliates, parent or related entities shall be deemed to be a single creditor.
 
-17-

--------------------------------------------------------------------------------




14.14 Survival. The rights and obligations of the parties shall continue under
Articles 6 (Confidentiality), 7 (Intellectual Property), 9 (Indemnification), 10
(Limitations of Liability), 11 (Insurance), to the extent expressly stated
therein, 13 (Notice), 14 (Miscellaneous) and Section 12.4 (Effect of
Termination), notwithstanding expiration or termination of this Agreement.


14.15 Force Majeure. Except as to payments required under this Agreement,
neither party shall be liable in damages for, nor shall this Agreement be
terminable or cancelable by reason of, any delay or default in such party’s
performance hereunder if such default or delay is caused by events beyond such
party’s reasonable control including, but not limited to, acts of God,
regulation or law or other action or failure to act of any government or agency
thereof, war or insurrection, civil commotion, destruction of production
facilities or materials by earthquake, fire, flood or storm, labor disturbances,
epidemic, or failure of suppliers, public utilities or common carriers; provided
however, that the party seeking relief hereunder shall immediately notify the
other party of such cause(s) beyond such party’s reasonable control. The party
that may invoke this section shall use all reasonable endeavors to reinstate its
ongoing obligations to the other. If the cause(s) shall continue unabated for
one hundred eighty (180) days, then both parties shall meet to discuss and
negotiate in good faith what modifications to this Agreement should result from
this force majeure.


IN WITNESS WHEREOF, the parties have caused their duly authorized representative
to execute this Agreement effective as of the date first written above.



        CARDINAL HEALTH PTS, LLC     GENEREX BIOTECHNOLOGY CORPORATION        
By:  /s/ Shailesh Maingi     By: /s/ Anna E. Gluskin

--------------------------------------------------------------------------------

Name: Shailesh Maingi    

--------------------------------------------------------------------------------

Name: Anna E. Gluskin

--------------------------------------------------------------------------------

Its: VP, Business Division
   
 
Its: President, Chief Executive Officer

--------------------------------------------------------------------------------

   
 

 

              By: /s/ Rose C. Perri    

--------------------------------------------------------------------------------

Name: Rose C. Perri      
Its: Chief Operating Officer

 
-18-

--------------------------------------------------------------------------------


 
ATTACHMENT A


PROJECT PLAN


Scope of Work
Activities/Specifications
Scheduling/Deliverables
Cost Proposal
Invoicing and Payment Terms
Additional Project Terms
Project Approval Authorization
 
All work performed under this Project Plan is subject to the terms and
conditions of the Clinical Supply Agreement between Client and Cardinal Health
dated June __, 2006.
 
-19-

--------------------------------------------------------------------------------


 